 

Exhibit 10.2

 

Execution Version

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue
9th Floor
Dallas, TX 75201 Bank of America, N.A.
100 Federal St.
Boston, MA 02110   Wells Fargo Bank,
National Association
125 High Street
11th Floor
Boston, MA 02110  

 

November 2, 2020

 

Tuesday Morning, Inc.

6250 LBJ Freeway

Dallas, Texas 75240

Attention: Steven R. Becker

Email: sbecker@tuesdaymorning.com

 

Re: Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Credit Agreement dated as of August 18,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Prepetition Credit Agreement”), among Tuesday
Morning, Inc., a Delaware corporation (the “Borrower” or “you”), Tuesday Morning
Corporation, a Delaware corporation (“Parent”), TMI Holdings, Inc., a Delaware
corporation (“Intermediate Holdings” and together with Parent, “Holdings”), the
other Guarantors, the lenders party thereto and JPMorgan Chase Bank, N.A.
(“JPM”), as administrative agent and collateral agent for itself and the lenders
(in such capacities, the “Agent”), and (b) that certain Senior Secured Super
Priority Debtor-In-Possession Credit Agreement dated as of May 29, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “DIP Credit Agreement”), among the Borrower, Holdings, the
other Guarantors, the lenders party thereto, and JPM, as administrative agent
and collateral agent for itself and the lenders. Unless specifically defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Prepetition Credit Agreement or the DIP Credit Agreement, as
context requires.

 

1.Commitments

 

You have requested that each of JPM, Bank of America, N.A and Wells Fargo Bank,
N.A. (collectively, the “Lenders” or “we”) commit to provide a portion of a
senior secured revolving credit facility in an aggregate amount of $110,000,000
(the “Facility”). The Lenders are pleased to advise you of their respective
several commitments to each provide a portion of the Facility upon the terms and
subject to the conditions set forth or referred to in this commitment letter
(this “Commitment Letter”) and in the Term Sheet attached hereto as Annex A (the
“Term Sheet”). The commitment of each Lender is set forth next to such Lender’s
name on Annex B attached hereto.

 

2.Titles and Roles.

 

It is agreed that JPM will act as the sole and exclusive administrative agent,
and as the sole and exclusive lead arranger and bookrunner for the Facility;
provided that the Borrower acknowledges and agrees that the commitments of JPM
to act as administrative agent and to provide a portion of the Facility may be
assumed by an affiliated bank and JPM may assign some or all of its rights and
delegate some or all of its responsibilities hereunder to J.P. Morgan Securities
LLC or another affiliate. You agree that no other agents, co-agents or arrangers
will be appointed, no other titles will be awarded and no compensation (other
than as expressly contemplated by the Term Sheet and the Fee Letter referred to
below) will be paid in connection with the Facility unless you and JPM shall so
agree.

 



 

 

 

3.Conditions to Commitments

 

The Lender’s respective commitments hereunder are subject to:

 

a.the Agent’s receipt of counterparts of this Commitment Letter duly executed by
the Agent, the Borrower and the Lenders;

 

b.the satisfaction of each condition precedent set forth in the Term Sheet in
the section titled “Initial Conditions”; and

 

c.your compliance with the terms of this Commitment Letter.

 

The terms and conditions of the Lenders’ commitment hereunder are limited to
those set forth herein and in the Term Sheet. Those matters that are not covered
by the provisions hereof and of the Term Sheet are subject to the approval and
agreement of the Agent, the Lenders and the Borrower.

 

4.Information

 

You agree to promptly prepare and provide to the Lenders all information with
respect to the Borrower and the transactions contemplated hereby (the
“Transactions”), including all financial information and projections (the
“Projections”). You hereby represent and covenant that (a) all information other
than the Projections (the “Information”) that has been or will be made available
to the Lenders by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to the Lenders by you or any of your representatives have been or will
be prepared in good faith based upon reasonable assumptions. If, at any time
prior to the termination of this Commitment Letter, any of the representations
and warranties in the preceding sentence would not be accurate and complete in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to promptly supplement the Information and/or Projections so that the
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances. You understand that
the Lenders may use and rely on the Information and Projections without
independent verification thereof.

 

5.Indemnity

 

You agree (a) to indemnify and hold harmless the Lenders and their respective
affiliates and their respective officers, directors, employees, advisors, and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages, liabilities and related expenses to which any such indemnified
person may become subject arising out of or in connection with this Commitment
Letter, the Facility, the use of the proceeds thereof, or any related
transaction or any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing (including in
relation to enforcing the terms of this paragraph) (each, a “Proceeding”),
regardless of whether any indemnified person is a party thereto or whether such
Proceedings are brought by you, your equity holders, affiliates, creditors or
any other person, and to reimburse each indemnified person upon demand for any
legal or other expenses incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise or result from the willful misconduct
or gross negligence of such indemnified person and (b) to reimburse the Lenders
and their affiliates on demand for all out-of-pocket expenses (including due
diligence expenses, consultant's fees and expenses (if any), travel expenses,
and reasonable fees, charges and disbursements of counsel) incurred in
connection with the Facility and any related documentation (including this
Commitment Letter, the Term Sheet, the Fee Letter, and the definitive
documentation relating to the Facility) or the administration, amendment,
modification or waiver thereof. You also agree that no indemnified person shall
have any liability to you for any special, indirect, consequential or punitive
damages. No indemnified person shall be liable for any damages arising from the
use by others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, including an
electronic platform or otherwise via the internet, or for any special, indirect,
consequential or punitive damages in connection with the Facility or in
connection with its activities related to the Facility, and you agree, to the
extent permitted by applicable law, to not assert any claims against any
indemnified person with respect to the foregoing.

 



2

 

 

You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
(a) such settlement includes an unconditional release of such indemnified person
in form and substance reasonably satisfactory to such indemnified person from
all liability on claims that are the subject matter of such Proceedings and
(b) does not include any statement as to, or any admission of, fault,
culpability or a failure to act by or on behalf of any indemnified person or any
injunctive relief or other non-monetary remedy. You acknowledge that any failure
to comply with your obligations under the preceding sentence may cause
irreparable harm to the Lenders and the other indemnified persons.

 

6.Affiliate Activities, Sharing of Information, Absence of Fiduciary
Relationships

 

The Lenders may employ the services of their respective affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of the Lenders
hereunder. The Lenders shall be responsible for their respective affiliates’
failure to comply with such obligations under this Commitment Letter.

 

You acknowledge that the Lenders and any of their respective affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the Transactions and otherwise. Neither the
Lenders nor any of their respective affiliates will use confidential information
obtained from you by virtue of the Transactions or their other relationships
with you in connection with the performance by the Lenders or any of their
respective affiliates of services for other companies, and neither the Lenders
nor any of their respective affiliates will furnish any such information to
other companies. You also acknowledge that the Lenders and their respective
affiliates have no obligation to use in connection with the Transactions, or to
furnish to you, confidential information obtained from other companies.

 

You agree that the Lenders and their respective affiliates will act under this
Commitment Letter as independent contractors and that nothing in this Commitment
Letter will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and their respective
affiliates and you and your respective equity holders or your and their
respective affiliates. You acknowledge and agree that (i) the transactions
contemplated by this Commitment Letter are arm’s-length commercial transactions
between the Lenders and, if applicable, their respective affiliates, on the one
hand, and you, on the other, (ii) in connection therewith and with the process
leading to such transaction the Lenders and, if applicable, their respective
affiliates, are acting solely as a principal and have not been, are not and will
not be acting as advisors, agents or fiduciaries of you, your management, equity
holders, creditors, affiliates or any other person and (iii) the Lenders and, if
applicable, their respective affiliates, have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of you or your
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Lenders or any of their respective
affiliates has advised or is currently advising you or your affiliates on other
matters) except the obligations expressly set forth in this Commitment Letter.
You further acknowledge and agree that (i) you are responsible for making your
own independent judgment with respect to such transactions and the process
leading thereto, (ii) you are capable of evaluating and understand and accept
the terms, risks and conditions of the transactions contemplated hereby, and the
Lenders shall have no responsibility or liability to you with respect thereto,
and (iii) the Lenders are not advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction, and
you shall consult with your own advisors concerning such matters and you shall
be responsible for making your own independent investigation and appraisal of
the transactions contemplated hereby. Any review by the Lenders of the Borrower,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Lenders and shall
not be on behalf of the Borrower. The Borrower agrees that it will not assert
any claim against the Lenders based on an alleged breach of fiduciary duty by
the applicable Lender in connection with this Commitment Letter and the
transactions contemplated hereby.

 



3

 

 

You further acknowledge that the Lenders and their respective affiliates are
full service securities or banking firms engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, the Lenders and their respective
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for their own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by the Lenders, any of their
respective affiliates or any of their respective customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

 

7.Confidentiality

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
except (a) to your officers, agents and advisors (other than commercial lenders)
who are directly involved in the consideration of this matter and for whom you
shall be responsible for any breach by any one of them of this confidentiality
undertaking, (b) as may be compelled in a judicial or administrative proceeding
or as otherwise required by law (in which case you agree to inform us promptly
thereof), (c) pursuant to your or your subsidiaries’ bankruptcy cases (in which
case, you agree, to the extent not prohibited by law, to inform the
Administrative Agent promptly thereof and to request to file the Fee Letter
under seal), and (d) to the office of the U.S. Trustee, the bankruptcy court
(subject to the preceding clause (c)), and on a confidential and “professional
eyes only” basis to advisors to any statutory committee appointed in your or
your subsidiaries’ bankruptcy cases, provided that, the foregoing restrictions
shall cease to apply (except in respect of Section 8 hereof and the Fee Letter
and its terms and substance) after this Commitment Letter has been accepted by
you. Officers, directors, employees and agents of the Lenders and their
respective affiliates shall at all times have the right to share amongst
themselves information received from you and your affiliates and your officers,
directors, employees and agents. Notwithstanding the foregoing, it is agreed and
understood that you and your subsidiaries shall be permitted to disclose this
Commitment Letter and the Fee Letter and the contents thereof to the bankruptcy
court (in the case of the Fee Letter, pursuant to a request to file under seal)
to the extent disclosure thereof is necessary or advisable to consummate the
transactions contemplated herein.

 



4

 

 

8.            Fees. As consideration for the agreements of the Lenders
hereunder, you agree to pay to JPM, for the ratable benefit of each of the
Lenders (including JPM in its capacity as a Lender), upfront fees in an amount
equal to 0.75% of the commitment under the Facility held by such Lender on the
closing date of the Facility (such date, the “Closing Date” and such fees, the
“Upfront Fees”). The Upfront Fees shall be due and payable in full on the
Closing Date.

 

In addition, as consideration for the agreements of JPM hereunder, you agree to
pay the fees set forth in the fee letter dated the date hereof and delivered in
connection herewith (the “Fee Letter”).

 

You agree that, once paid, the fees or any part thereof payable hereunder and
under the Fee Letter shall not be refundable under any circumstances and shall
be paid in U.S. dollars in immediately available funds.

 

9.Miscellaneous

 

This Commitment Letter shall not be assignable by you without the prior written
consent of the Lenders (and any purported assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto. This Commitment Letter may
not be amended or waived except by an instrument in writing signed by each of
the parties hereto. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature
page of this Commitment Letter by facsimile or other electronic transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter, the Term Sheet and the Fee Letter
set forth the entire understanding of the parties with respect thereto. This
Commitment Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower consents to the exclusive
jurisdiction and venue of the state or federal courts located in the City of New
York. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING BROUGHT BY OR ON BEHALF OF ANY PARTY ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER, THE TERM SHEET, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND (B) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LEGAL PROCEEDING IN THE STATE OR FEDERAL COURTS LOCATED IN THE
CITY OF NEW YORK.

 

The reimbursement, indemnification and confidentiality provisions contained
herein, in the Fee Letter and in the Term Sheet shall remain in full force and
effect regardless of whether definitive documentation relating to the Facility
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the Lenders’ respective commitments hereunder; provided
that your obligations under this Commitment Letter shall automatically terminate
and be superseded by the provisions of the definitive documentation relating to
the Facility upon the effectiveness thereof, and thereafter such provisions in
this Commitment Letter shall have no further force and effect.

 

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

You hereby authorize the Lenders, at their own expense, but without any prior
approval by you, to publish such tombstones and give such other publicity to the
Facility as it may from time to time determine in their respective discretion.
The foregoing authorization shall remain in effect unless the Borrower notifies
the Lenders in writing that such authorization is revoked.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet by returning to us executed
counterparts hereof and of the Fee Letter not later than 5:00 p.m., Central
time, on November 6, 2020. The Lenders’ respective commitments and agreements
herein will expire at such time in the event the Agent has not received such
executed counterparts in accordance with the immediately preceding sentence.
This Commitment Letter and the Term Sheet supersede any and all prior versions
hereof and thereof.

 



5

 

 

The Lenders’ respective commitments hereunder (a) may be terminated at any time
by the Borrower, with or without cause, effective upon receipt by Agent of
notice to that effect from the Borrower, and (b) will otherwise terminate on
December 31, 2020, in each case, unless the closing of the Facility on the terms
and subject to the conditions contained herein and in the applicable definitive
documentation relating to the Facility has been consummated on or before such
date.

 

The Lenders are pleased to have been given the opportunity to assist you in
connection with this important financing.

 

[Signature Pages Follow]

 



6

 

 

  Very truly yours,       JPMORGAN CHASE BANK, N.A., as the Agent and Lender    
  By: /s/ Jon Eckhouse     Name: Jon Eckhouse     Title: Authorized Officer

 

[Signature Page to ABL Commitment Letter – Tuesday Morning]

 



 

 

 

  WELLS FARGO BANK, N.A., as Lender         By: /s/ Jai Alexander     Name: Jai
Alexander     Title: Director

 

[Signature Page to ABL Commitment Letter – Tuesday Morning]

 



 

 

 

  BANK OF AMERICA, N.A., as Lender         By: /s/ Andrew Cerussi     Name:
Andrew Cerussi     Title: Senior Vice President

 

[Signature Page to ABL Commitment Letter – Tuesday Morning]

 



 

 

 

Accepted and agreed to as of the date first written above by:         BORROWER:
        TUESDAY MORNING, INC.       By: /s/ Steven R. Becker   Name: Steven R.
Becker   Title: Chief Executive Officer and President  

 

[Signature Page to ABL Commitment Letter – Tuesday Morning]

 



 

 

 

ANNEX A

 

TERM SHEET

 

[See Attached]

 



 

 



 

SENIOR SECURED CREDIT FACILITY

 

Term Sheet

November 2, 2020

 

This Term Sheet is delivered with a commitment letter of even date herewith (the
“Commitment Letter”) from the Lenders party thereto to the Borrower in
connection with the Revolving Facility (as defined below). Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Commitment Letter.

 

 

I.Parties

 

Borrower:Tuesday Morning, Inc., a Texas corporation (the “Borrower”).

 

  Lead Arranger and Bookrunner: JPMorgan Chase Bank, N.A. (“JPMCB” and in such
capacity, the “Lead Arranger”).         Administrative Agent: JPMCB (in such
capacity, the “Administrative Agent”).         Co-Syndication Agents: Wells
Fargo Bank, N.A. (“WFB”) and Bank of America, N.A. (“BofA”).

 

Lenders:A syndicate of banks, financial institutions and other entities,
including JPMCB, BofA, and WFB (collectively, the “Lenders”).

 

II.            Revolving Credit Facility

 

  Type and Amount of Facility: Three - year revolving asset-based credit
facility (the “Revolving Facility”) in the amount of $110,000,000 (the
“Revolving Commitment” and the loans thereunder, the “Revolving Loans”).

 

Increase in Revolving Commitment:On or subsequent to the Closing Date, the
Borrower will be able to, at its option, and subject to customary conditions,
request an increase in the Revolving Commitment by up to $40,000,000 (not to
exceed a total of $150,000,000) by obtaining additional commitments from one or
more Lenders or, with the consent of the Administrative Agent, but without the
consent of any other Lenders, from other entities.

 

Availability:The Revolving Facility shall be available on a revolving basis
during the period commencing on the Closing Date and ending on the third
anniversary thereof (the “Revolving Credit Termination Date”).

 

Availability under the Revolving Facility will be subject to the Borrowing Base
referred to below. “Availability” means, at any time, an amount equal to (i) the
amount by which the Line Cap (as defined below) at such time exceeds the
aggregate amount of Revolving Loans and LC Obligations on such date, minus
(ii) solely during the period commencing on the Closing Date to and including
the first anniversary of the Closing Date, an availability block in an amount
equal to the greater of (A) $10,000,000 and (B) 10% of the Line Cap (the
“Availability Block”). By way of example and illustration, Annex II attached
hereto sets forth a sample calculation of Availability for the Closing Date
(which example would also apply to the calculation of Availability for the
period commencing on the Closing Date to and including the first anniversary of
the Closing Date). “Line Cap” means an amount equal to the lesser of (a) the
aggregate amount of all Revolving Commitments and (b) the then applicable
Borrowing Base. For the avoidance of doubt, bank products shall not count as
Revolver Loans or LC Obligations, including for purposes of calculating
Availability; provided that bank products shall be taken into account for
purposes of determining the bank products reserve.

 



1

 

 

  Letters of Credit: A portion of the Revolving Facility not in excess of
$15,000,000 shall be available for the issuance of letters of credit (the
“Letters of Credit”) by JPMCB, BofA and WFB (in such capacity, each an “Issuing
Lender”) with individual sublimits for each Issuing Lender. No Letter of Credit
shall have an expiration date after the earlier of (a) one year after the date
of issuance and (b) five business days prior to the Revolving Credit Termination
Date, provided that any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (b) above). The Letter of Credit
sublimit may be increased pursuant to a Letter of Credit Increase Event, on
terms and conditions similar to the prepetition credit agreement.          
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Loans) by 1:00
p.m. (Dallas, Texas time) (or such later time as the Administrative Agent may
agree) within one business day following receipt by the Borrower of notice from
the relevant Issuing Lender. To the extent that the Borrower does not so
reimburse the applicable Issuing Lender, the Lenders under the Revolving
Facility shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender on a pro rata basis.

 

  Letters of credit issued under the Prepetition Credit Agreement shall be
deemed issued and outstanding under the Credit Agreement and shall constitute
“Letters of Credit” under the Credit Agreement.       Swing Line Loans: The
Credit Agreement shall not include a subfacility for swingline loans.      
Overadvances and
Protective Advances: The Credit Agreement shall include provisions regarding
overadvances and protective advances substantially consistent with those
contained in the Prepetition Credit Agreement.       Borrowing Base: The
“Borrowing Base” will equal, at any time of calculation, the sum of:      
(a)        90% of the face amount of Eligible Credit Card Receivables; plus

 



2

 

 

(b)         (i) during the period from January 1 through September 30 of each
year, 90% of the NOLV of Eligible Inventory and (ii) during the period from
October 1 through December 31 of each year, 92.5% of the NOLV of Eligible
Inventory; plus

 

(c)         with respect to Eligible Letters of Credit, (i) during the period
from January 1 through September 30 of each year, 90% of the NOLV of the
Inventory supported by Eligible Letters of Credit and (ii) during the period
from October 1 through December 31 of each year, 92.5% of the NOLV of the
Inventory supported by Eligible Letters of Credit; minus

 

(d)         availability reserves.

 

The eligibility criteria and the Administrative Agent’s discretionary rights to
establish and change reserves shall be substantially consistent with the
Prepetition Credit Agreement; provided that, notwithstanding anything in the
Prepetition Credit Agreement to the contrary, the Administrative Agent shall
have the ability to establish or change reserves upon not less than 3 calendar
days’ prior notice to the Borrower or immediately if an event of default exists;
provided that the Borrower shall not be permitted to request Revolving Loans or
Letters of Credit during such 3 calendar day notice period to the extent the
borrowing of such Revolving Loans or the issuance of such Letters of Credit
would cause Availability to be less than $0 (determined as if such new or
changed reserve were in effect as of the time of such borrowing or issuance, as
applicable).

 

Maturity:The Revolving Credit Termination Date.

 

V.            Purpose; Certain Payment Provisions

 

Purpose:The proceeds of borrowings under the Revolving Facility may be used by
the Borrower (i) for payments of certain fees, costs and expenses in connection
with the Borrower’s exit from chapter 11 and refinancing certain debt in
connection therewith (including, without limitation, the DIP Credit Agreement),
(ii) to provide for the working capital needs of the Borrower and its
subsidiaries, (iii) to pay the fees and expenses related to the Revolving
Facility, and (iv) for other general corporate purposes.

 

  Fees and Interest Rates: As set forth on Annex I.         Mandatory
Prepayments: The Credit Agreement will contain a mandatory prepayment provision
that, subject to exceptions to be agreed, will require a prepayment of amounts
outstanding under the Revolving Facility, including:

 

(i)            the amount necessary to eliminate any Borrowing Base deficiency;
and

 

(ii)            in the event the aggregate amount of unrestricted cash and cash
equivalents of the Loan Parties and their subsidiaries (the “Consolidated Cash
Balance”) exceeds $20,000,000 (as reflected in any Consolidated Cash Balance
Report (as defined below); it being understood that credit card receivables
shall be excluded from the calculation of the Consolidated Cash Balance) at any
time Revolving Loans are outstanding, an amount equal to the lesser of (A) the
amount of such excess and (B) the amount necessary to repay all outstanding
Revolving Loans.

 



3

 

 

  Voluntary Prepayments/ Commitment Reductions: Permitted in whole or in part,
with prior written notice but without premium or penalty, subject to limitations
as to minimum amounts of prepayments or commitment reductions, as applicable,
and customary indemnification for breakage costs in the case of prepayment of
Eurodollar Loans other than on the last day of a related interest period.

 

VI.Collateral and Other Credit Support

 

Collateral:Subject to customary exceptions regarding excluded assets to be
agreed (“Excluded Assets”), the Revolving Facility will be secured by (a) a
first priority perfected security interest in all of the Revolving Facility
Priority Collateral (as defined below) of the Loan Parties, and (b) a second
priority perfected security interest in all of the GUC Note Priority Collateral
(as defined below) (collectively, the “Collateral”). The Collateral will also
secure bank products (including ACH transactions, credit card transactions, cash
management services and the items listed on Schedule 1.01(a) to the DIP Credit
Agreement) owing to the Administrative Agent and swap agreements owing to any
Lender or its affiliates. For the avoidance of doubt, the Collateral shall not
include any Excluded Assets.

 

“Revolving Facility Priority Collateral” means all present and after-acquired
tangible and intangible assets of the Loan Parties other than GUC Note Priority
Collateral and Excluded Assets. Without limiting the foregoing, Revolving
Facility Priority Collateral shall include all accounts, payment intangibles,
inventory, tax refunds, cash, deposit accounts and securities accounts (other
than any deposit account or securities account (or amounts on deposit therein)
established solely to hold identified proceeds of GUC Note Priority Collateral,
which for the avoidance of doubt, shall not be required to be subject to account
control agreements), commodities accounts, insurance proceeds related to assets
included in the Borrowing Base, insurance policies covering the Revolving
Facility Priority Collateral and the proceeds thereof, business interruption
insurance proceeds, investment property (excluding the Pledged Equity (as
defined below)), general intangibles, chattel paper, documents, supporting
obligations, certain other assets (including certain equipment and intellectual
property) and books and records related to the foregoing and, in each case,
proceeds thereof.

 

“GUC Note Priority Collateral” means all tangible and intangible assets of the
Loan Parties consisting of real property, fixtures, equipment, intellectual
property (excluding equipment and intellectual property constituting Revolving
Facility Priority Collateral), all equity interests in the Borrower and its
subsidiaries (the “Pledged Equity”), all books and records relating to the
foregoing and all proceeds of the foregoing, but excluding Excluded Assets.

 



4

 

 

  Intercreditor Agreement: The lien priority, relative rights and other
creditors’ rights issues in respect of the GUC Note Priority Collateral and the
Revolving Facility Priority Collateral will be subject to an intercreditor
agreement which (a) shall contain subordination provisions with respect to
payments under the GUC Note consistent with the terms set forth herein and
(b) shall be in form and substance satisfactory to the Administrative Agent, the
administrative agent and/or collateral agent under the GUC Note and the Borrower
(the “Intercreditor Agreement”).

 

Guaranties:Parent, Intermediate Holdings and each direct or indirect Subsidiary
of the Borrower shall unconditionally guarantee all of the indebtedness,
obligations and liabilities of the Borrower arising under or in connection with
the Loan Documents as well as obligations in respect of secured bank products
(including ACH transactions, credit card transactions and cash management
services) owing to the Administrative Agent and swap agreements owing to any
Lender or its affiliates. The Borrower and the Guarantors are referred to herein
collectively as the “Loan Parties”.

 

VII.        Certain Conditions

 

  Initial Conditions: The availability of the Revolving Facility shall be
conditioned upon satisfaction of, among other things, the following conditions
precedent (the date upon which all such conditions precedent shall be satisfied,
the “Closing Date”) on or before [_______], 2020:

 

(a)            The Borrower shall have executed and delivered satisfactory
definitive financing documentation with respect to the Revolving Facility,
including a credit agreement (the “Credit Agreement”), security documents and
other legal documentation (collectively, together with the Credit Agreement, the
“Loan Documents”) mutually satisfactory to the Borrower and the Lenders.

 

(b)            The Lenders, the Lead Arranger and the Administrative Agent shall
have received all fees required to be paid and all expenses for which invoices
have been presented, on or before the Closing Date.

 

(c)            All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Borrower and its subsidiaries (including shareholder approvals, if any)
shall have been obtained on satisfactory terms and shall be in full force and
effect.

 

(d)            The terms of (i) the Borrower’s chapter 11 plan of reorganization
(the “Plan of Reorganization”) and (ii) all orders of the Court (as defined in
the DIP Credit Agreement) approving the Plan of Reorganization, the Revolving
Facility, the Commitment Letter and the Fee Letter, or affecting the rights,
remedies and obligations of the Administrative Agent and the Lenders hereunder
and thereunder, shall be in form and substance acceptable to the Lenders in all
material respects.

 



5

 

 

(e)            The Plan of Reorganization shall have been confirmed by a final
order entered by the Court (the “Confirmation Order”) in form and substance
acceptable to the Lenders in all material respects, and which has not been
stayed by the Court or by any other court having jurisdiction to issue any such
stay. The Confirmation Order shall have been entered upon proper notice to all
parties to be bound by the Plan of Reorganization, all as may be required by the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, order of the Court,
and any applicable local bankruptcy rules. Moreover, (i) the time to appeal the
Confirmation Order or to seek review, rehearing or certiorari with respect to
the Confirmation Order must have expired, (ii) unless otherwise waived by the
Lenders, no appeal or petition for review, rehearing or certiorari with respect
to the Confirmation Order may be pending and (iii) the Confirmation Order must
otherwise be in full force and effect. The effective date of the Plan of
Reorganization shall have occurred or shall occur concurrently with the closing
of the Revolving Facility.

 

(f)            The Court shall have entered an order, in form and substance
acceptable to the Administrative Agent, approving the Commitment Letter and the
Fee Letter.

 

(g)            The representations and warranties set forth in the Credit
Agreement shall be true and correct in all material respects (without
duplication of any materiality qualification applicable thereto) as of the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(h)            The Administrative Agent shall have received such closing
documents as are customary for transactions of this type or as it may reasonably
request, including but not limited to resolutions, good standing certificates,
incumbency certificates, insurance certificates, a solvency certificate from the
chief financial officer, lender’s loss payable and additional insured
endorsements, opinions of counsel, organizational documents, collateral releases
from prior lenders, consents, financing statements and similar filings, all in
form and substance reasonably acceptable to the Administrative Agent and its
counsel.

 

(i)            The Administrative Agent or its designee shall have conducted a
satisfactory review of the Borrower’s insurance coverage and all documentation
related thereto.

 

(j)            The Administrative Agent shall have received a Borrowing Base
Certificate as of a date specified by the Administrative Agent with customary
supporting documentation and supplemental reporting to be agreed upon between
the Administrative Agent and the Borrower.

 



6

 

 

(k)            The corporate structure, capital structure, other debt
instruments, material accounts and governing documents of the Loan Parties shall
be acceptable to the Administrative Agent.

 

(l)            No event, development or circumstance shall have occurred since
the petition date (excluding the pendency of the bankruptcy cases) that has or
could reasonably be expected to have a material adverse effect on the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its subsidiaries, taken as a whole.

 

(m)            Repayment in full of all obligations under existing loan
facilities (including the Prepetition Credit Agreement, the DIP Credit Agreement
and that certain Senior Secured Super Priority Debtor-In-Possession Delayed Draw
Term Loan Agreement dated as of July 10, 2020, among the Borrower, the lenders
party thereto and Franchise Group, Inc., as administrative agent), termination
of the commitments thereunder and release of all liens, if any, granted
thereunder.

 

(n)            All legal (including tax implications) and regulatory matters
shall be satisfactory to the Administrative Agent and Lenders, including but not
limited to compliance with all applicable requirements of Regulations U, T and X
of the Board of Governors of the Federal Reserve System. The Administrative
Agent’s counsel shall have completed all legal due diligence.

 

(o)            The Administrative Agent shall have received, at least five days
prior to the Closing Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

(p)            The Administrative Agent and each requesting Lender shall have
received at least five days prior to the Closing Date, in connection with
applicable “beneficial ownership” rules and regulations, a customary
certification regarding beneficial ownership or control of the Borrower in a
form reasonably satisfactory to the Administrative Agent and each requesting
Lender.

 

(q)            Liens in favor of the Administrative Agent creating (i) a first
priority security interest in the Revolving Facility Priority Collateral and
(ii) a second priority security interest in the GUC Note Priority Collateral, in
each case shall have been perfected.

 

(r)            Minimum Availability (which for the avoidance of doubt will be
calculated after giving effect to the Availability Block) for the Borrower at
closing of $25,000,000.

 

(s)            The Administrative Agent shall have received executed copies of
the promissory note issued to the general unsecured creditors of the Borrower
and its subsidiaries pursuant to the Plan of Reorganization (the “GUC Note”) and
all material agreements executed in connection therewith, which shall contain
terms and conditions reasonably satisfactory to the Administrative Agent and the
Lenders.

 



7

 

 

(t)            The Administrative Agent shall have entered into the
Intercreditor Agreement with the administrative agent and/or collateral agent
under the GUC Note, containing terms and conditions satisfactory in all respects
to the Administrative Agent, the Lenders and the Borrower.

 

  On-Going Conditions: The making of each extension of credit shall be
conditioned upon (a) the accuracy in all material respects of all
representations and warranties in the Loan Documents; (b) there being no default
or event of default in existence at the time of, or after giving effect to the
making of, such extension of credit, (c) after giving effect to the requested
extension of credit, Availability shall not be less than $0, (d) after giving
effect to the requested extension of credit (net of any substantially concurrent
use of the proceeds of such extension of credit), the Consolidated Cash Balance
shall not exceed $20,000,000 and (e) in the case of any request for a Letter of
Credit, the LC Conditions (to be defined substantially consistent with the
definition thereof in the Prepetition Credit Agreement) shall be satisfied.

 

VIII.            Certain Documentation Matters

 

  Documentation Principles: The Credit Agreement and the other Loan Documents
shall be customary for transactions of this type and substantially consistent
with the Prepetition Credit Agreement and the other loan documents executed in
connection therewith as modified (a) to reflect the consummation of the
transactions to occur on or prior to the Closing Date, including the Loan
Parties’ emergence from chapter 11 in accordance with the Plan of Reorganization
and (b) to reflect this Term Sheet, and subject to the terms hereof and other
adjustments as agreed to by the Administrative Agent and the Borrower. The
Credit Agreement shall include appropriate market updates for syndicated credit
facilities, including with respect to successor LIBOR provisions, FinCEN
Beneficial Ownership provisions and QFC provisions. The foregoing provisions
shall be referred to herein, collectively, as the “Documentation Principles”.

 

Representations and Warranties:The Credit Agreement shall contain
representations and warranties that are usual and customary for a facility of
this type and consistent with the Documentation Principles.

 

  Affirmative Covenants: The Credit Agreement shall contain affirmative
covenants that are usual and customary for a facility of this type and
consistent with the Documentation Principles, including the following:

 

(a)            the Borrower shall deliver monthly financial statements; provided
that, after the one year anniversary of the Closing Date, if (i) a Spring-out
Event (as defined below) has occurred and (ii) no Cash Dominion Trigger Period
exists, the Borrower may deliver quarterly financial statements;

 



8

 

 

(b)            the Borrower shall deliver Borrowing Base Certificates on a
monthly basis, or if a Liquidity Event exists, on a weekly basis;

 

(c)            the Borrower shall deliver information with respect to the
Consolidated Cash Balance (a “Consolidated Cash Balance Report”) concurrently
with the delivery of Borrowing Base Certificates in form and substance to be
agreed to by the Borrower and the Administrative Agent; and

 

(d)            the Borrower will furnish to the Administrative Agent prompt
written notice of any material casualty or condemnation event.

 

The term “Liquidity Event” shall be defined in the Credit Agreement to mean the
occurrence of a date when (a) Availability on such date shall have been less
than the greater of (i) 17.5% of the Line Cap and (ii) $20,000,000, in either
case for five consecutive Business Days, until such date as (b) Availability on
such date shall have been at least equal to the greater of (i) 17.5% of the Line
Cap and (ii) $20,000,000 for 30 consecutive calendar days. For the avoidance of
doubt, the “Liquidity Event” concept shall only be used with respect to
triggering the weekly Borrowing Base reporting obligation referenced in
subsection (b) above.

 

  Financial Covenants: Minimum fixed charge coverage ratio of at least 1.0 to
1.0 to be triggered in the event that Availability is less than the greater of
(a) $10,000,000 and (b) 15% of the Line Cap (the “FCCR Test Amount”), and to
remain effective at all times thereafter until Availability exceeds the FCCR
Test Amount for 30 consecutive days.

 

  Negative Covenants: The Credit Agreement shall contain negative covenants that
are usual and customary for a facility of this type and consistent with the
Documentation Principles, including the following:

 

(a)            limitations on debt and liens; provided that the debt and liens
negative covenants shall permit the incurrence of the obligations under the GUC
Note and, subject to the Intercreditor Agreement, the liens securing the
obligations under the GUC Note;

 

(b)            limitations on payments of principal and cash payments of
interest on the GUC Note; provided that such payments shall be permitted subject
to satisfaction of the Payment Conditions (as defined below); and

 

(c)            limitations on restricted payments (including dividends and
distributions); provided that cash restricted payments shall be permitted
subject to satisfaction of the Payment Conditions.

 

“Payment Conditions” shall mean, as to any action, (i) the absence of any event
of default, (ii) minimum pro forma Availability of not less than the greater of
(A) $25,000,000 and (B) 25% of the Line Cap, and (iii) a pro forma fixed charge
coverage ratio of not less than 1.1 to 1.0.

 



9

 

 

 

 Cash Dominion: The Borrower and its subsidiaries will be subject to cash
dominion for the life of the Revolving Facility. Funds deposited into any
depository account (other than an amount up to $5,000 that can be kept in each
account for overdraft protection) will be swept on a daily basis into a blocked
account with the Administrative Agent (the “Concentration Account”). Other than
during a Cash Dominion Trigger Period (defined below), collections which are
received into the Concentration Account shall be deposited into the Borrower’s
operating account. During a Cash Dominion Trigger Period, collections which are
received into the Concentration Account shall be used to reduce amounts owing
under the Revolving Facility. A “Cash Dominion Trigger Period” shall commence
when either (i) an event of default has occurred and is continuing or
(ii) Availability is less than the greater of (a) $20,000,000 and (b) 20% of the
Line Cap and shall continue until (x) Availability remains in excess of the
greater of (a) $20,000,000 and (b) 20% of the Line Cap for 60 consecutive days
and (ii) no default is continuing. Notwithstanding the foregoing or any amount
of Availability, a Cash Dominion Trigger Period shall be deemed to be in effect
at all times prior to the first anniversary of the Closing Date (the “Initial
Cash Dominion Trigger Period”). The Initial Cash Dominion Trigger Period shall
continue beyond the first anniversary of the Closing Date until Availability
remains in excess of the greater of (a) $25,000,000 and (b) 25% of the Line Cap
for 60 consecutive days and (ii) no default is continuing (a “Spring-out
Event”). A Cash Dominion Trigger Period may be discontinued no more than 2 times
during the life of the Revolving Facility. The appropriate documentation,
including blocked account and/or lockbox agreements acceptable to the
Administrative Agent, will be required for all depository accounts of the
Borrower and the other Loan Parties and the provisions of the Credit Agreement
related thereto shall be substantially similar to Section 5.12(d) of the DIP
Credit Agreement.

 

  Events of Default: The Credit Agreement shall contain events of default that
are usual and customary for a facility of this type and consistent with the
Documentation Principles.         Defaulting Lenders: Documentation will include
customary provisions regarding defaulting Lenders.

 

  Field Examinations: Field examinations will be conducted once in each twelve
(12) month period at the Borrower’s expense to ensure the adequacy of Borrowing
Base collateral and related reporting and control systems; provided that a
second field examination may be performed at the Borrower’s expense in such
twelve month period if Availability falls below the greater of (a) $25,000,000
and (b) 25% of the Line Cap during such twelve month period; provided  further,
that there shall be no limitation on the number or frequency of field
examinations that may be performed at the Borrower’s expense if a Specified
Event of Default (as defined in the Prepetition Credit Agreement, but also to
include events of default related to the failure to timely deliver financial
statements and breaches of the financial covenant) shall have occurred and be
continuing. The foregoing shall not limit the number of field examinations that
can be performed by the Administrative Agent at its own expense.

 



10

 

 

Appraisals:Inventory appraisals will be conducted once in each twelve (12) month
period at the Borrower’s expense; provided that, a second inventory appraisal
may be performed at the Borrower’s expense in such twelve month period if
Availability falls below the greater of (a) $25,000,000 and (b) 25% of the Line
Cap during such twelve month period; provided further, that there shall be no
limitation on the number or frequency of inventory appraisals that may be
performed at the Borrower’s expense if a Specified Event of Default shall have
occurred and be continuing. The foregoing shall not limit the number of
appraisals that can be performed by the Administrative Agent at its own expense.

 

Expenses and Indemnification:The Credit Agreement shall contain indemnification
and expense reimbursement provisions substantially similar to those contained in
the Prepetition Credit Agreement, subject to modifications to be agreed to by
the Administrative Agent and the Borrower.

 

Governing Law:This Term Sheet, the Commitment Letter and the Fee Letter are, and
the Loan Documents will be, governed by the internal laws of the State of New
York.

 

  Counsel to the Administrative Agent and the Lead Arranger: Vinson & Elkins
LLP.

 





11

 

 

Annex I

 

Interest and Certain Fees

 

Interest Rate Options: The Borrower may elect that the loans comprising each
borrowing bear interest at a rate per annum equal to (a) the CB Floating Rate
(such loans herein referred to as “CBFR Loans”) plus the Applicable Margin or
(b) the Adjusted LIBO Rate (such loans herein referred to as “Eurodollar Loans”)
plus the Applicable Margin; provided, that all Swing Line Loans shall bear
interest at a rate per annum equal to the CBFR plus the Applicable Margin.      
The Applicable Margins shall initially be (a) 2.75% in the case of Eurodollar
Rate Loans and (b) 1.75% in the case of CBFR Loans, in each case during the
twelve (12) month period commencing on the Closing Date. The Adjusted LIBO Rate
shall have a floor of 0.50% at all times.     LIBOR Discontinuation: The Credit
Agreement will contain provisions to be mutually agreed with respect to a
replacement of the Adjusted LIBO Rate.     Performance Pricing: Commencing
twelve (12) months after the Closing Date, the Applicable Margins will be
subject to performance pricing adjustments as set forth in the pricing grid
attached hereto.     Interest Payment Dates: In the case of CBFR Loans, interest
shall be payable on the first calendar day following the end of each fiscal
quarter (but in any event, not less frequently than cash interest payments are
required to be paid under the GUC Note), upon any prepayment due to acceleration
and at final maturity.       In the case of Eurodollar Loans, interest shall be
payable in arrears on the last day of each interest period and, in the case of
an interest period longer than three months, quarterly, upon any prepayment and
at final maturity.     Commitment Fee: A commitment fee equal to 0.50% per annum
on the average daily unused portion of the Revolving Commitment, payable
quarterly in arrears to the Administrative Agent for the ratable benefit of the
Lenders from the Closing Date until termination of the Revolving Commitment.    
Letter of Credit Fees: Letter of Credit: A letter of credit fee, equal to (i)
for “standby” Letters of Credit, the Applicable Margin for Eurodollar Loans
multiplied by the average daily Stated Amount of outstanding Letters of Credit,
and (ii) for “commercial” Letters of Credit, 50% of the Applicable Margin for
Eurodollar Loans multiplied by the average daily Stated Amount of outstanding
“commercial” Letters of Credit, in each case, payable quarterly in arrears to
the Administrative Agent for the ratable benefit of the Lenders (including the
Issuing Lenders).       “Stated Amount” means at any time the maximum amount for
which a Letter of Credit may be honored.       Fronting Fee: A fronting fee of
0.125% per annum of the face amount of each Letter of Credit issued shall be
payable to the applicable Issuing Lender, together with any documentary and
processing charges in accordance with such Issuing Lender's standard schedule
for such charges with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of each letter of
credit and each drawing made thereunder.    



 

 

 

Upfront Fees: As described in Section 8 of the Commitment Letter.     Agent and
Arranger Fees: Such additional fees payable to the Administrative Agent and the
Lead Arranger as are specified in the Fee Letter.     Default Rate: During the
continuance of an event of default, the applicable interest rate and Letter of
Credit Fee will be increased by 2% per annum (and new Eurodollar Loans may be
suspended). Overdue interest, fees and other amounts shall bear interest at 2%
above the rate applicable to CBFR Loans.     Rate and Fee Basis: All per annum
rates shall be calculated on the basis of a year of 360 days (or 365/366 days,
in the case of CBFR Loans) for actual days elapsed.

 



 

 

 

PRICING GRID

 

Excess Availability  Revolver Eurodollar
Applicable Margin   Revolver CBFR
Applicable Margin  ≥ $50,000,000    2.25%   1.25% < $50,000,000 but ≥
$30,000,000    2.50%   1.50% < $30,000,000    2.75%   1.75%

 

From and after the first anniversary of the Closing Date, the applicable margins
and fees shall be determined in accordance with the foregoing table based on the
Borrower’s average quarterly Availability, as determined by the Administrative
Agent’s system of records. Adjustments, if any, to the applicable margins shall
be made on a quarterly basis and shall be effective on the first day of each
fiscal quarter of the Borrower. If the Borrower fails to deliver any Borrowing
Base Certificate to the Lender at the time required pursuant to the Credit
Agreement, then the applicable margins and fees shall be the highest applicable
margins and fees set forth in the foregoing table until five days after such
Borrowing Base Certificate is so delivered.

 



 

 

 

Annex II

 

ILLUSTRATIVE EXAMPLE OF MINIMUM OPENING AVAILABILITY

 

       Prior to
$10 million
Liquidity
block   Net of $10
million
Liquidity block  Exit ABL Facility                               Inventory
Balance       100,000    100,000  Borrowing Base %   90.0%           NOLV % 
 82.4%           Gross Advance Rate   74.2%           Net Advance Rate (net of
shrink, damages other reserves)   71.5%                           Gross
Projected Availability       71,481    71,481  Liquidity Event Reserve       -  
 (10,000) Letters of Credit Outstanding       (10,823)   (10,823)            
    Gross Availability (net of Advances, Reserves)       60,658    50,658    
             Projected Borrowings at Exit       25,000    25,000             
    Net Projected Availability at Exit      $35,658   $25,658 

 



 

 

 

ANNEX B

 

COMMITMENTS

 

Lender  Commitment
Amount  JPMorgan Chase Bank, N.A.  $40,000,000.00  Bank of America, N.A. 
$40,000,000.00  Wells Fargo Bank, N.A.  $30,000,000.00  Total:  $110,000,000.00 

 

 

